Memorandum: The complaint states a legally sufficient cause of *809action for money damages over which the City Court of Buffalo has jurisdiction. This complaint should not have been dismissed as a matter of law. It appears that defendant's rejection of the plaintiff’s claim, based on its own interpretation of its contract of insurance, was arbitrary and unreasonable. An interpretation such as this, in order to be sustained, must have been reasonable, fair and in good faith. (Boston Rd. Shopping Center v. Teachers Ins. & Annuity Assn., 13 A D 2d 106; Bruce & Co. v. Simpson & Co., 40 Misc 2d 501; Cowden v. Broderick & Calvert, 108 S. W. 2d 562 [Tex. Civ. App.], affd. 131 Tex. 434.) The ultimate interpretation of the contract is for the court, and the questions of fact involved should be developed and determined at trial. (Appeal from judgment and order of Erie County Court reversing order of Buffalo City Court, and dismissing complaint in action on insurance contract.) Present — Williams, P. J., Bastow, Del Vecchio and Marsh, JJ.